           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

KEITH GALLOWAY                                           PLAINTIFF

v.                      No. 3:19-cv-220-DPM

GREYHOUND LINES, INC.;
JOHN ADAMS PRINCE, III;
SKY TRANSPORTATION SERVICES, INC.;
BLUE HOLDINGS, LP; and
GIOVANNI TORRES, afk/a
Giovanni Torresroman                                 DEFENDANTS

                            JUDGMENT
     Galloway's claims against Greyhound Lines and John Adams
Prince III are dismissed with prejudice. Galloway's claims against Sky
Transportation Services, Blue Holdings, and Giovanni Torres are
dismissed without prejudice.



                                                v
                                D.P. Marshall Jr.
                                United States District Judge
